DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer 
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 15/692,378, now US patent 10,742,620,  has been reviewed and is approved on 01/27/2022. The terminal disclaimer has been recorded. 

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Qionghua (Chloe) Weng (Reg. No. L1180) on 01/27/2022. The application has been amended as follows: 
In the claims: 
Please amend claims 1 and 13 as follows:
--

Claim 1:
1. (Currently Amended) A method for dynamic encryption and signing, comprising:
obtaining, by a terminal during session connection, a predetermined first key index and a randomly-generated first signature index, wherein the terminal and a server store same plurality of keys accessible by key indexes and same plurality of signatures accessible by signature indexes;

encrypting the session request data with a first key corresponding to the first key index;
sending the encrypted session request data and the first signature index to the server; and
receiving, from the server, session response data signed with a second signature corresponding to a second signature index and encrypted with a second key corresponding to a second key index, after decryption and signature verification according to the first key by the server over the session request data succeed, the second signature index and the second key index being randomly selected by the server and saved in a login session object accessible by both the server and the terminal.

Claim 13:
13. (Currently Amended) A terminal comprising: 
a memory; and a processor coupled to the memory and configured to: 
obtain, during session connection, a predetermined first key index and a randomly-generated first signature index, wherein the terminal and a server store same plurality of keys accessible by key indexes and same plurality of signatures accessible by signature indexes;
sign session request data with a first signature corresponding to the first signature index; and
encrypt the session request data with a first key corresponding to the first key index; and 
a communication interface configured to: 
send the encrypted session request data and the first signature index to the server; and
receive, from the server, session response data signed with a second signature corresponding to a second signature index and encrypted with a second key corresponding to a second key index, after decryption and signature verification according to the first key by the server over the session request data succeed, the second signature index and the second key index being randomly selected by the server and saved in a login session object accessible by both the server and the terminal.
--------------------------------------END OF EXAMINER' S AMENDMENT----------------------------

Allowable Subject Matter

The present application is a continuation of parent application no. 15/692,378, filed August 31, 2017 (hereinafter ‘parent application’ 378), now U.S. Patent No. 10,742,620. 
The independent claims 1, 7 and 13, when compared with the ‘parent application’ 378, are found to be broader in scope than the independent claims 1, 9 and 12 of the parent application’ 378.  However, the inventive concept of the instant application is still the same as the ‘parent application’ 378.  Furthermore, the limitations of the independent claims were searched, but did not result in any applicable prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meng LI/
Examiner, Art Unit 2437